Contact: Paul Coghlan 5:00 EDT Vice President, Finance Tuesday, July 22, 2008 (408) 432-1900 NATIONAL DISTRIBUTION LINEAR TECHNOLOGY ACHIEVES RECORD QUARTERLY AND ANNUAL REVENUES AND EARNINGS PER SHARE. Milpitas, California, July 22, 2008, Linear Technology Corporation (NASDAQ-LLTC), a leading, independent manufacturer of high performance linear integrated circuits, today reported financial results for the quarter and year ended June 29, 2008.Revenue for the fourth quarter of fiscal year 2008 increased 3.1% to a quarterly record of $307.1 million compared to the previous quarter’s revenue of $297.9 million and increased 14.5% or $39.0 million over $268.1 million in the fourth quarter of fiscal year 2007.Diluted earnings per share (“EPS”) of $0.46 increased $0.02 per share or 4.5% over the third quarter of fiscal year 2008 and increased $0.10 per share or 28% over the fourth quarter of fiscal year 2007.Fourth quarter Generally Accepted
